Title: To John Adams from Thomas Boylston, 9 November 1785
From: Boylston, Thomas
To: Adams, John


          
            Sir
            Paris Novr 9th 1785
          
          This address you from Paris. on my arrival my first care was, without loss of time to deliever your several favors— I then went immediately on business, and soon found I was engaged in a much more arduous and difficult undertaking, than I had conceived; instead of being received with open Arms, which I thought the business I had Come to promote would have entitled me too, the contrary was the case
          The French has set their faces against the very plan, I had in view— The Whale Fishery is now the Hoby-Horse of the present Minister, & to encourage that, he wishes to have no foreign importation— The extract of a Letter (a copy of wch. you gave me) you received from America, proposeing terms for the admitting a quantity of Spemacity Oil into France, was not the inclination of the Minister of France (as the Maurquis de Fiatte & Mr Jefferson assured me) but was teazed into it, to gratifie & get rid of the Person who importunatly, solicited for it—
          This method, the only one, (& a bad one too) I must take: all up hill work, & the sucess uncertain— However that nothing should be unattempted in this necessary & Capital business on my Part, I have stated some proposals and laid ’em before, The Marquis De Fiat & Mr Jefferson to be introdued to the Minister— In one I propose to take half the amount of the Oil in French Goods In another I propose to sell in America at Public Auction all the French Goods, setting them up a sale at the prime cost & charges, without any addition of profit to my self, save only what the bider himself my think proper to bid at the Sale— This last proposal is of such consequence to the French Manufactors, as could not be expected from any Private individual living— By puting the Goods up to sale at this rate, they will come to the Purchaser, or consumer at so low a rate, as will engross his custom, without a rival, & the French goods will so far have the preference to all others goods even the English. People will buy where they can buy the cheapest. A few tryals of this kind will habituate the Americans to the use of the Goods sold them in this manner, ’till they shall become familiar; and custom will fix the universal use & preference of them
          This proposal will do more to promote the Manufactors of France, than any Edict they can issue for the same purpose, and I flatter myself will draw attention, & be listen to; should it so happen & the French Minister be induced to remitt the present duties the Oil is now charged with on importation, the event would be hapy, & the French by so doing will have done as much as we can expect at present from them; & I, on my part shall have done more than my share— It Remains for the American State of the Massachusts to give her wieght & energy, to complete, & put the Plan into execution, & no doubt they will do something very effectual in a business, that so deeply concerns them— I’m senseble to write them on this Subject and receive their answer, will take more time, than will answer for the present Season, but may do for another Year
          My design in the present Letter is to consult you, what will be prudent for me to do, & how far I may venture on their support, in the present case, should I engage in it this season, which may be absolutely necessary, at least, for an entering-wedge: delays are dangerous in Capital Affairs; this oppertunity lost, may not again be recover’d; in the present disposition of the French Minister Prehaps never— Should they close with me on the above terms, by which I shall receive only the prime cost without any gain, it would be necessary to support & save me harmless, that the duties charged on the Goods, which I shall take in pay & send to Boston in America, be remitted on importation there, this is a doucir, without burthen to them, as it will cost them nothing. Whether this, & any further support may be presumed, the State will grant in aid & support, to carry into Execution my intentions, to introduce & establish a Market for the oil, is what I mean to call your attention to & consult you upon— The undertaking on my part is heavy, & I think gen[erou]s, its throwing my self into their hands the Americans to complete a plan for their benefit: Its [but] prudent to make my self acquainted with the ground I am to tread, & the assistance I may depend on receiving from the Massachuts States, in carrying this Plan into execution. You will Please to favor me with your Opinion on this point, as soon as possible, for I have no time to loose— Please to direct your favor to me, to the care of his Excellency Tho Jefferson Esqr your Friend
          My Compliments to your Lady / & be assured I am wh great / Regard Your H Sr
          
            Tho Boylston
          
          
          
            PS since I wrote this Letter, some abatement of the duties has been gain’d, by the exertion of The Marquis de Feate with the assistance of M Jefferson—but it not being equal to my wishes, I shall still persevere, under the wing & patronage of the Marquis de Fiatte, & Mr Jefferson (no better Men can be wished for) & hope (tho’ its with fear & trembling for) further success—
          
        